Citation Nr: 0839369	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  05-30 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for cervical spine 
intervertebral disc syndrome, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating in excess of 20 
percent for degenerative disc disease, lumbar spine with 
intervertebral disc syndrome, for the period prior to March 
12, 2007.

3.  Entitlement to an increased disability rating in excess 
of 40 percent for degenerative disc disease, lumbar spine 
with intervertebral disc syndrome, for the period beginning 
March 12, 2007.

4.  Entitlement to a higher initial rating for right sciatic 
nerve paralysis, with neuralgia of the right deep peroneal 
nerve, associated with degenerative disc disease, lumbar 
spine with intervertebral disc syndrome, evaluated as 20 
percent disabling.

5.  Entitlement to an earlier effective date earlier than 
March 12, 2007, for the grant of service connection for left 
dorsal scapular nerve involvement as secondary to the 
service-connected disability of degenerative disc disease, 
with strain, cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
January 1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 decision rendered by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted an increased rating of 
20 percent for degenerative disc disease, cervical spine, 
effective from December 2, 2003; and continued a 10 percent 
disability evaluation for degenerative disc disease, lumbar 
spine with radiculopathy.  

In May 2007, the RO awarded a separate 20 percent rating for 
right sciatic nerve paralysis, effective from December 2, 
2003.  This neurological component of the service-connected 
degenerative disc disease, lumbar spine disability had 
previously been rated as part of the lumbar spine disorder, 
with a noncompensable (0 percent) evaluation.

The RO also increased the disability rating for the service-
connected degenerative disc disease, lumbar spine to 40 
percent; and assigned a separate 20 percent disability 
evaluation for right sciatic nerve paralysis, with neuralgia 
of the right deep peroneal nerve, associated with 
degenerative disc disease, lumbar spine; both effective from 
March 12, 2007.  In addition, the RO granted service 
connection for left dorsal scapular nerve involvement, 
secondary to the service-connected degenerative disc disease, 
with strain, cervical spine.

The RO has issued a statement of the case (SOC) that included 
the issue of entitlement to an earlier effective date for the 
assignment of the 40 percent rating for the lumbar spine 
disability (this issue has not been certified as on appeal 
but the veteran submitted a substantive appeal in which she 
indicated that she wanted to appeal all issues in the SOC.  
This issue is essentially the same as the issue of 
entitlement to a rating in excess of 20 percent for the 
period prior to the effective date of the 40 percent rating.  
Hence, the Board is considering these matters as a single 
issue on appeal.


FINDINGS OF FACT

1.  Degenerative disc disease, cervical spine is currently 
manifested by forward flexion of the cervical spine to 30 
degrees, and without ankylosis or incapacitating episodes.

2.  For the period prior to March 12, 2007, degenerative disc 
disease, lumbar spine with intervertebral disc syndrome, was 
manifested by forward flexion of the lumbar spine to 75 
degrees; and without evidence of incapacitating episodes, 
with a total duration of at least two weeks but less than 
four weeks during the previous year.

3.  For the period beginning March 12, 2007 degenerative disc 
disease, lumbar spine with intervertebral disc syndrome was 
manifested by flexion to 30 degrees; and without ankylosis or 
incapacitating episodes during the previous year.  

4.  For the period prior to March 12, 2007 right sciatic 
nerve paralysis was manifested by no more than moderate, 
incomplete paralysis.  

5.  For the period beginning March 12, 2007 right sciatic 
nerve paralysis was manifested by moderately severe, 
incomplete paralysis.

6.  Prior to March 12, 2007, there was no claim for service 
connection for left dorsal scapular nerve involvement, 
secondary to the service-connected disability of degenerative 
disc disease, with strain, cervical spine; or any 
communication that could be considered an informal claim for 
that disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
cervical spine intervertebral disc syndrome have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.  §§ 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2008).  

2.  For the period of December 12, 2003 to March 11, 2007, 
the criteria for a rating in excess of 20 percent for 
degenerative disc disease, lumbar spine with intervertebral 
disc syndrome, have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R.  §§ 4.71a, Diagnostic Codes 5237-5243.  

3.  For the period beginning March 12, 2007, the criteria for 
a rating in excess of 40 percent for degenerative disc 
disease, lumbar spine with intervertebral disc syndrome, have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R.  §§ 4.71a, 
Diagnostic Codes 5237-5243.  

4.  For the period of December 2, 2003 to March 11, 2007, the 
criteria for a rating in excess of 20 percent, for right 
sciatic nerve paralysis have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R.  §§ 4.124A, Diagnostic Code 8520 (2008).  

5.  For the period beginning March 12, 2007, the criteria for 
a 40 percent rating for right sciatic nerve paralysis have 
been met.  38 U.S.C.A. § 1155; 38 C.F.R.  §§ 4.124A, 
Diagnostic Code 8520.  

6.  The criteria for an effective date earlier than March 12, 
2007 for the grant of service connection for left dorsal 
scapular nerve involvement have not been met.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.400(q)(r) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  Such notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet App 473 (2006).  

The Court has also held that at a minimum, adequate VCAA 
notice in an increased rating claim requires that VA notify 
the claimant that, to substantiate such a claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazques-Flores v. Peake, 22 Vet. App. 37 
(2008).

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

VA provided VCAA required notice in correspondence sent to 
the veteran in January 2004, December 2006, June 2007, and 
July 2008.  These letters notified the veteran of what 
evidence was needed to substantiate the claims, of VA's 
responsibilities in obtaining information to assist the 
veteran in completing her claim, and identified the veteran's 
duties in obtaining information and evidence to substantiate 
her claims.  

The December 2006, June 2007, and July 2008 letters provided 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the claimed 
disabilities under consideration, pursuant to the recent 
holding in the Dingess decision.  

The June 2007 and July 2008 letters were also in full 
compliance with the requirements of Vazquez-Flores.  In this 
regard, these letters informed the veteran that she should 
submit medical or lay evidence demonstrating a worsening or 
increase in severity of the disability; and the effect that 
worsening had on her employment and daily life; and provided 
examples of the types of medical and lay evidence that she 
could submit.  A discussion of the rating criteria utilized 
in the present case was also included.  

It appears then that the only deficiency with regard to VCAA 
notice in this case is that some portions were received 
following the initial adjudication of the claim.  However, 
this timing deficiency was cured by readjudication of the 
claim in the January and July 2008 supplemental statements of 
the case (SSOCs).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

Duties to Assist

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with 
the claims file consist of the veteran's service medical 
records, VA and private medical treatment records, and 
reports from VA examinations.  The veteran has not identified 
any outstanding records for VA to obtain that were relevant 
to the claim and the Board is likewise unaware of such 
evidence.  

Increased Ratings

Legal Criteria

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In addition, the entire history of the 
veteran's disability is also considered.  Consideration must 
be given to the ability of the veteran to function under the 
ordinary conditions of daily life.  38 C.F.R. § 4.10.  

Where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 506 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

Under the general rating criteria for disabilities of the 
spine, (For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes): 

with or without symptoms such as pain, 
whether or not it radiates, stiffness, or 
aching in the area of the spine affected 
by the residuals of injury or disease, a 
10 percent evaluation is warranted for 
forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height.

A 20 percent evaluation is warranted for 
forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent evaluation is warranted for 
forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine

A 40 percent evaluation is warranted for 
unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar 
spine is evaluated as 50 percent 
disabling, and unfavorable ankylosis of 
the entire spine is evaluated as 100 
percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, (unless 
intervertebral disc syndrome under Diagnostic Code 5243, is 
rated under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes).

Intervertebral disc syndrome is to be evaluated either under 
the general rating formula for diseases and injuries of the 
spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  

For intervertebral disc syndrome manifested by incapacitating  
episodes having a total duration of at least six weeks during  
the past 12 months, a 60 percent evaluation is warranted; 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted; and with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted.  Note one (1) states 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determines 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

Diagnostic Code 8520 relates to the sciatic nerve.  Under 
this Code, where paralysis is complete; the foot dangles and 
drops, no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely), an 80 disability 
evaluation is warranted.  Severe incomplete paralysis with 
marked muscular atrophy warrants a 60 percent disability 
evaluation.  A 40 percent evaluation is warranted for 
moderately severe incomplete paralysis.  A 20 percent 
evaluation is warranted for moderate incomplete paralysis, 
and a 10 percent disability evaluation would be warranted for 
mild incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520.

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral the rating should include the application of 
the bilateral factor.  38 C.F.R. § 4.124a. 

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating. The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2007). 

Factual Background

The evidence consists of two fee-based VA examinations, an 
addendum opinion, and private treatment records.  

At the January 2004 VA fee-based examination, the veteran 
reported cervical spine pain which radiated down the neck and 
left arm, into her hand.  It was elicited by physical 
activity and relieved by some medications.  The veteran also 
reported chronic pain and weakness of her left arm, with 
limited range of motion, headaches, and a tendency to drop 
things in her left hand. 

Physical examination showed muscle spasm and tenderness in 
the cervical spine.  The range of motion included flexion to 
30 degrees; extension to 30 degrees; right and left lateral 
flexion to 30 degrees; and left and right rotation to 60 
degrees.  The examiner stated that for the cervical spine, 
there were no DeLuca issues with regards to pain, fatigue, 
weakness, lack of endurance or incoordination.  In addition, 
neither ankylosis nor intervertebral disc syndrome were 
present.  Peripheral nerve examination revealed no neuralgia, 
neuritis, or paralysis.  Motor function in the upper 
extremities was 4/5.  Sensory function was normal.  Triceps 
and biceps had +2/+4 reflexes.

In regards to the lumbar spine, the examiner indicated there 
was a herniated disc at L4-L5, L5-S1 and L1-L2 that had 
caused severe pain and numbness since 1980.  Current symptoms 
included chronic severe pain and limited motion.  The veteran 
reported treatment by multiple physicians, who had prescribed 
bed rest.  Functional impairment consisted of difficulty with 
standing, sitting, and walking.  The veteran reported she had 
lost about a year's time of work overall.  

Physical examination revealed normal posture and gait.  The 
range of motion included flexion to 75 degrees; extension to 
20 degrees; right and left lateral flexion to 20 degrees and 
left and right rotation to 30 degrees.  Ankylosis was not 
present.  The examiner stated that there was "no DeLuca 
issue" with pain, fatigue, weakness, lack of endurance or 
incoordination.  There was intervertebral disc syndrome, with 
nerve involvement with radiculopathy in the lumbar spine.  
There was no bowel or bladder dysfunction.  

Regarding the neurologic disability from degenerative disc 
disease of the lumbar spine, the veteran described constant 
pain which radiated down into the right leg.  She described 
the pain as stabbing, burning, and sharp.  The level of 
severity was noted 9 on a scale of 1 to 10.  The pain was 
precipitated by physical activity and relieved by rest.  
Physical examination showed no abnormality of the feet.  No 
devices or crutches were used.  Range of motion in the 
bilateral knees was full, with flexion to 140 degrees and 
extension to 0 degrees.  Peripheral examination revealed no 
neuralgia, neuritis, or paralysis.  Motor and sensory 
function in the lower extremities was normal.  Knee and ankle 
reflexes were +2/+4.

Private medical records show complaint and treatment of 
constant stabbing and aching pain in the right leg, 
associated with the lumbar spine disorder.  

In a July 2004 addendum, the examiner stated that although 
the veteran had degenerative joint disease, the neurological 
examination was normal and did not show any findings of 
radiculopathy related to degenerative disc disease of the 
cervical spine.

At a March 2007 VA fee-based examination, the veteran 
reported constant neck pain, stiffness, difficulty moving the 
neck, and left arm weakness associated with her cervical 
spine disorder.  She denied periods of incapacitation.  
Functional impairment included difficulty moving her head, 
dropping things from the left hand, difficulty playing the 
guitar, and headaches.  Physical examination of the cervical 
spine revealed no evidence of radiating pain on movement.  
There was evidence of muscle spasm, moderate paravertebral 
muscle stiffness, and tenderness.  There was no ankylosis of 
the cervical spine.  Inspection of the spine revealed normal 
head position with symmetry in appearance. 

 Cervical spine range of motion included: flexion to 30 
degrees; extension to 35 degrees; right lateral flexion to 30 
degrees; left lateral flexion to 35 degrees; right rotation 
to 60 degrees; and left rotation to 70 degrees.  Pain 
occurred at the end-points of motion.  The examiner stated 
that joint function of the cervical spine was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  He also 
stated that the diagnosis had progressed from degenerative 
disc disease with cervical spine strain to intervertebral 
disc syndrome with involvement of the left scapular nerve.  

In regard to the degenerative disc disease, lumbar spine, the 
veteran reported chronic pain, lower back stiffness, limited 
motion, and right leg weakness.  The pain was relieved with 
medication and did not cause an inability to function.  
Functional impairment included difficulty walking, 
interference with household chores, and inability to 
exercise.  The veteran required a brace during ambulation for 
lower back support.

Physical examination of the lumbar spine showed normal 
posture, but a stiff gait when walking.  There was no 
evidence of radiating pain on movement.  Muscle spasm was 
present, with severe muscle spasm at the bilateral para-
lumbar region.  Tenderness was also noted, with moderate 
muscle tenderness at the bilateral para-lumbar region.  There 
was negative straight leg raising test on the right, negative 
on the left.  There was no ankylosis of the lumbar spine.  

The range of motion of the thoracolumbar spine was as 
follows: flexion to 30 degrees; extension to 15 degrees; 
right and left lateral flexion to 10 degrees and left and 
right rotation to 10 degrees.  The range of motion was 
additionally limited by pain and fatigue after repetitive 
use; but not due to weakness, lack of endurance or 
incoordination.  The pain and fatigue caused an additional 5 
degree loss of motion.  There was intervertebral disc 
syndrome, with nerve involvement and radiculopathy.  The 
intervertebral disc syndrome did not cause bowel or bladder 
dysfunction.  

The right sciatic nerve, paralysis, (and right leg 
radiculopathy) was noted to affect the right leg, foot and 
right buttock.  This nerve disease reportedly caused constant 
tingling, numbness, abnormal sensation, burning aching, and 
weakness and paralysis of the affected parts.  The veteran 
reported the sensation was akin to walking on nails.  She 
also reported symptoms of right leg give-way and foot 
numbness.  The functional impairment caused by the nerve 
disease was interference with walking, normal household 
chores, exercise, and recreational activities.  

Physical examination revealed at L4, motor weakness of right 
hip adduction, 4/5.  At L5 sensory deficit of right lateral 
foot and motor weakness of right foot extension 4/5.  At S1, 
sensory deficit of right lateral foot.  The right lower 
extremity reflexes revealed knee jerk +2 and ankle jerk +1.  
Left knee jerk was +2 and ankle jerk was +2.  The most likely 
peripheral nerve was indicated to be the deep peroneal nerve, 
which also revealed findings of neuralgia.  There was motor 
dysfunction with findings of weak dorsiflexion of the foot.  
Motor power was 4/5.  There was sensory dysfunction with 
decreased touch sensation on the lateral part of the foot.  

Analysis

Cervical spine degenerative disc disease 

The veteran has been assigned a 20 percent disability 
evaluation under Diagnostic Codes 5235, 5243.  

Under the general rating formula, a higher evaluation would 
require flexion of the cervical spine limited to no more than 
15 degrees; or ankylosis of the cervical spine.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5235, 5243.  The shows 
that the veteran has consistently been able to achieve 
forward flexion of the cervical spine to 30 degrees.  In 
addition, there has been no evidence of ankylosis, which is 
defined in as fixation of the spine.  See 38 C.F.R. § 4.71a, 
Note (5) to the General Rating Formula for Diseases and 
Injuries of the Spine; see also Colayong v. West, 12 Vet App 
524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY 
(28TH Ed. 1994) at 86.).  

The examinations have not shown additional limitation due to 
pain, fatigue, weakness, lack of endurance or incoordination 
after repetitive use that would approximate limitation of 
flexion to 15 degrees.  Thus, the veteran's complaints of 
neck pain, especially during flare-ups, the medical evidence 
of record does not support a higher rating under the criteria 
for the functional impairment of the cervical spine 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995), 38 
C.F.R. §§ 4.40, 4.45.

The neurologic impairment from the cervical spine disability 
consists of neuropathy involving the dorsal scapular nerve.  
A 20 percent evaluation has been provided for this disability 
and the veteran has not disputed that rating.  There is no 
evidence of additional neurologic disability from the disc 
disease of the cervical spine.

Consideration has been given to an increased evaluation under 
the formula for rating intervertebral disc syndrome, 
Diagnostic Code 5243; however, the veteran denied 
incapacitating episodes due to intervertebral disc syndrome, 
and the record contains no evidence of physician prescribed 
bed rest.  Therefore, the veteran is not entitled to an 
increased rating under Diagnostic Code 5243.  

A higher evaluation is not warranted for any portion of the 
time period under consideration.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  The weight of the evidence is against an 
increased rating at any time during the appeal period.   
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.7, 4.21.

Degenerative disc disease, lumbar spine with intervertebral 
disc syndrome- Entitlement to a rating in excess of 20 
percent for the period of December 2, 2003 to March 11, 2007

The veteran has been assigned a 20 percent disability 
evaluation under Diagnostic Codes 5237, 5243, for the period 
appeal period prior to March 11, 2007.  

A higher evaluation would require, at the minimum, forward 
flexion not greater than 30 degrees; or unfavorable ankylosis 
of the entire thoracolumbar spine.  The January 2004 
examination shows the veteran was able to achieve forward 
flexion of the lumbar spine to 75 degrees, and the combined 
range of motion of the thoracolumbar spine exceeded 120 
degrees.  The demonstrated range of motion well exceeds the 
requirements for a higher rating of 40 percent and there has 
been no finding of ankylosis.  

While consideration has been given to 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
examiner stated that there were "no DeLuca issues" with 
regard to pain, fatigue, weakness, lack of endurance or 
incoordination.  The examination findings show that there was 
not additional limitation of motion due to these factors that 
would approximate the criteria for a higher rating.  In sum, 
a higher rating, under the criteria for limited motion, is 
not warranted for the lumbar spine degenerative disc disease.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

The neurologic manifestations consist of partial paralysis of 
the right sciatic nerve, which is separately rated and 
discussed below.  Because other neurologic manifestations 
have not been shown, an increased rating is not warranted on 
that basis.

Consideration has also been given to an increased evaluation 
under the formula for rating intervertebral disc syndrome, 
Diagnostic Code 5243.  In order to receive a 40 percent 
evaluation under this Diagnostic Code, the veteran must have 
experienced incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  The VA examination reports and private treatment 
records show that a physician prescribed bed rest for the 
lumbar spine disorder.  It is not apparent from the record, 
exactly how long the prescribed bedrest was for.  As such, 
the evidence is insufficient to support an increased rating 
under the formula for incapacitating episodes, Diagnostic 
Code 5243.   



Degenerative disc disease, lumbar spine with intervertebral 
disc syndrome -Rating in excess of 40 percent for the period 
beginning March 12, 2007

The veteran is currently assigned a 40 percent disability 
evaluation for the period beginning March 12, 2007.  This is 
the maximum rating for limitation of motion of the lumbar 
spine.  Higher evaluations under the General Formula for 
Rating Disease or Injuries of the Spine would require 
unfavorable ankylosis of the entire spine or the entire 
thoracolumbar spine.  

The medical evidence has consistently demonstrated that the 
veteran retains some useful motion of the lumbar spine.  
There is no evidence of ankylosis or near ankylosis.  In this 
regard, the March 2007 examination shows the veteran was able 
to achieve forward flexion to 30 degrees.  

The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for 
consideration where, as in this case, the veteran is in 
receipt of the highest rating based on limitation of motion 
and a higher rating requires ankylosis.  Johnston v. Brown, 
10 Vet. App. 80, 84-5 (1997).

As noted above, the neurologic manifestations of the low back 
disability consist of paralysis of the right sciatic nerve 
and are discussed below.

Finally, the Board notes that an increased rating is not 
possible under Diagnostic Code 5243, based on incapacitating 
episodes associated with intervertebral disc syndrome.  While 
the March 2007 VA examination revealed the presence of 
intervertebral disc syndrome, the veteran denied any 
incapacitating episodes associated with her lumbar spine 
disorder.  Therefore, Diagnostic Code 5243 does not provide 
for a higher rating.  

Accordingly, the evidence is also against an increased rating 
for the lumbar spine disability since March 11, 2007.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.7, 4.21.


Right sciatic nerve paralysis, with neuralgia of the deep 
peroneal nerve, rated as 20 percent disabling from December 
2, 2003 to March 11, 2007

The veteran has been assigned an initial 20 percent 
disability evaluation under Diagnostic Code 8520.  A higher 
evaluation would require at least moderately severe, 
incomplete paralysis.  

The clinical findings from the January 2004 examination show 
that this disability was no more than moderate during the 
period between December 2, 2003 and March 11, 2007.  In this 
regard, while the veteran reported subjective complaint of 
severe pain associated with the radiculopathy, the objective 
findings revealed normal motor and sensory function in the 
lower extremities.  Bilateral knee and ankle reflexes were 
+2/+4 bilaterally.  

There also was no evidence of muscular atrophy, severe muscle 
weakness, foot drop and weakened or absent knee flexion 
noted, which would have afforded higher ratings.  Bilateral 
knee flexion was possible to 140 degrees.  In short, the 20 
percent rating based on moderate incomplete paralysis was 
appropriate.   

As an alternative, the Board has also considered whether a 
higher rating is available under 38 C.F.R. § 4.124A, 
Diagnostic Code 8523, for involvement of the deep peroneal 
nerve.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (the assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case"), 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one 
Diagnostic Code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology).  

Diagnostic Code 8523 provides for a maximum disability rating 
of 30 percent, and requires complete paralysis with dorsal 
flexion of the foot lost.  In this case, however, the 
evidence shows that the veteran has retained the ability to 
dorsiflex her right foot, although it is weakened and a 
sensory deficit was noted.  Therefore, a higher rating is not 
available under that particular code.  38 C.F.R. § 4.124A, 
Diagnostic Code 8523.

Right sciatic nerve paralysis, with neuralgia of the deep 
peroneal nerve, rated 40 percent disabling beginning March 
12, 2007

The veteran complained of constant severe pain, tingling, 
burning, numbness, and aching associated with the right 
sciatic nerve.  She also displayed organic changes of 
moderately severe neurological impairment of the right lower 
extremity, as shown by the findings of weakened dorsiflexion 
of the right foot, diminished right ankle reflex, decreased 
right foot motor strength, and a sensory deficit at L5 and S1 
of the right foot.  These symptoms do not more nearly 
approximate the criteria for more than moderately severe 
incomplete paralysis of the sciatic nerve.  See 38 C.F.R. § 
4.71a, DC 8520

The next higher evaluation would require severe incomplete 
paralysis.  Such is not shown, as there is no evidence of 
muscle atrophy, foot drop, or loss of muscle movement below 
the knee has been presented.  See Id.  Accordingly, a 40 
percent rating is granted on the basis of moderately severe 
incomplete paralysis.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  When the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for completion of the third step--a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id.  

The veteran's disabilities are manifested by limitation of 
motion, with associated symptoms of pain and stiffness; and 
neurological symptoms including weakness and some sensory 
deficit.  As discussed above the specific rating criteria for 
both the orthopedic and neurologic disabilities reasonably 
contemplates these symptoms and the assigned schedular 
evaluations are, therefore, adequate.

In addition, the cumulative evidence clearly does not suggest 
that the service-connected disabilities on appeal present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards, so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  

These disorders have not required recent frequent periods of 
hospitalization.  The service-connected disabilities also 
have not been shown by the evidence of record to markedly 
interfere with employment.  In describing her symptoms at the 
2004 examination, which had persisted since the 1980's, the 
veteran reported she had intermittently lost time from work, 
which she believed was equivalent to a year's length.  The 
Board notes that there is no indication that the veteran has 
recently experienced any marked interference with employment 
due to her service-connected disorders.  Hence referral for 
consideration of an extraschedular rating is not warranted.

Earlier Effective Dates

Legal Criteria 

Generally, the effective date of an award of disability 
compensation based on an original claim or a claim to reopen 
is the date of receipt of the claim, or the date entitlement 
arose, whichever is later. 38 C.F.R. § 3.400 (2007).  The 
effective date of an award of compensation based on direct 
service connection is the date following separation from 
service, if the claim is received within one year of that 
date.  Otherwise, the effective date is the date VA receives 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(1) (West 2008); 38 C.F.R. § 
3.400(b)(2) (2007).

The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  An earlier effective date may be assigned 
when it is factually ascertainable that an increase in 
disability occurred and the claim for increase was received 
within one year from that date, but otherwise the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997).  

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. §  
7104 (a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA, must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.151(a).  VA regulations also provide that the 
terms 'claim' and 'application' mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r). 

The veteran contends that the grant of service connection 
should be effective from 2004 as the worsening of her 
cervical spine condition with left arm nerve involvement was 
present on the 2004 fee-based examination and had been 
evident for some time.  The veteran also argues that the 2004 
examination was faulty and that had it been performed 
correctly it would have showed worsening of the cervical 
spine disorder, including the neurological involvement.  

As noted, the effective date of an award of disability 
compensation based on an original claim or a claim to reopen 
is the date of receipt of the claim, or the date entitlement 
arose, whichever is later. 38 C.F.R. § 3.400.  

In this case, the veteran did not file a claim for service 
connection for left dorsal scapular nerve involvement, 
secondary to the degenerative disc disease, with strain of 
the cervical spine.  

At a VA fee-based examination was conducted in January 2004, 
the veteran complained of chronic pain, weakness, and limited 
motion in her left arm.  She also reported headaches and 
dropping things from her left hand.  While the veteran did 
not specifically raise of claim of service connection for 
left arm nerve involvement, secondary to the degenerative 
disc disease of the cervical spine- under the general rating 
formula for evaluating diseases and injuries of the spine, 
including cervical strain, any neurologic disabilities was to 
be evaluated separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5235-5243, at Note 1.

Notwithstanding the veteran's subjective complaints at the 
2004 examination, the Board notes that the objective clinical 
evidence from the peripheral nerve examination was negative 
for left dorsal scapular nerve involvement.  The examiner 
stated there was no neuralgia, neuritis, or paralysis; and 
sensory function was normal in the bilateral upper 
extremities.  A July 2004 addendum report also indicated that 
the neurological examination was normal and there was no 
radiculopathy associated with the cervical spine degenerative 
disc disease disorder.  Thus, there was no basis to award 
service connection for left dorsal scapular nerve involvement 
due to service-connected degenerative disc disease, cervical 
spine in connection with the January 2004 examination.

The Board observes that it was not until the March 2007 
examination, that the evidence showed left dorsal scapular 
nerve involvement with neuralgia.  In fact, the examiner 
explained that the service-connected degenerative disc 
disease with cervical sprain had at that time progressed to 
cervical spine intervertebral disc syndrome with involvement 
of the left dorsal scapular nerve.  This is the date that 
entitlement to a separate evaluation for a neurologic 
disability associated with her service-connected degenerative 
disc disease, cervical spine.

In conclusion, as there was no formal or informal claim for 
service connection for left dorsal scapular nerve involvement 
prior to March 12, 2007, and no clinical evidence of the same 
until that date- an effective date earlier than March 12, 
2007, for the award of service connection for left dorsal 
scapular nerve involvement is not warranted.  38 C.F.R. § 
3.400.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the earlier 
effective date claims.  Since the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 























							(CONTINUED ON NEXT PAGE)
ORDER

An increased rating for cervical spine intervertebral disc 
syndrome, currently evaluated as 20 percent disabling, is 
denied.

An increased disability rating in excess of 20 percent for 
degenerative disc disease, lumbar spine with intervertebral 
disc syndrome, for the period prior to March 12, 2007, is 
denied.

A disability rating in excess of 40 percent for degenerative 
disc disease, lumbar spine with intervertebral disc syndrome, 
for the period beginning March 12, 2007, is denied.

An initial disability rating in excess of 20 percent, for 
right sciatic nerve paralysis, with neuralgia of the right 
deep peroneal nerve, associated with degenerative disc 
disease, lumbar spine with intervertebral disc syndrome, for 
the period prior to March 12, 2007, is denied.
 
An initial 40 percent rating for right sciatic nerve 
paralysis, with neuralgia of the right deep peroneal nerve, 
associated with degenerative disc disease, lumbar spine, for 
the period beginning March 12, 2007, is granted.

An effective date earlier than March 12, 2007, for the grant 
of service connection for left dorsal scapular nerve 
involvement as secondary to the service-connected disability 
of degenerative disc disease, with strain, cervical spine is 
denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


